Title: To George Washington from Anne-César, chevalier de La Luzerne, 5 August 1782
From: La Luzerne, Anne-César, chevalier de
To: Washington, George


                  
                     
                        Monsieur
                        A Philadelphie le 5. Aout 1782.
                     
                     Cette lettre Vous fera remise par M. de Choisy qui entrera avec Vous dans les details relatifs à son voyage au Nord.
                     Je m’adresse en toute liberté à Votre Excellence pour un service que personne n’est plus à portée qu’Elle de nous rendre et qui est de la plus grande importance pour l’armée navale, commandée par M. le Mis de Vaudreuil.  Il n’est pas douteux qu’il n’arrive de grandes forces navales à Newyorck soit des Isles soit d’Europe; il est essentiel que le Général de mer ait les informations les plus positives à cet égard et les avis les plus frequens.  Le nombre des Vaisseaux, leurs noms, leur destination, l’epoque de leur arrivée, celle de leur depart, les embarcations de troupes ou d’artillerie enfin tous les mouvemens ne sauraient être connus avec trop de précision et je Vous supplie, Monsieur, de vouloir bien faire prendre les mesures nécéssaires pour que ces informations parviennent regulièrement et promptement à M. le Mis de Vaudreuil.  Il feroit à desirer que Vous pussiés stationner des Exprès qui facileteroient beaucoup la communication entre Vous et lui.  Je dois être bien convaincu de Vos bontés et de Votre indulgence pour avoir recours à Vos bons offices avec autant de liberté, mais l’objet est si important pour la cause commune que j’ai pensé que Vous m’excuseriés en consideration du motif.
                     Si Vos communications avec M. le Mis de Vaudreuil sont regulieres et sures, il me paroit que Vous pouvés Vous ecrire sans Vous servir de chiffre, dans le cas contraire je Vous supplie, Monsieur, de vouloir bien envoyer un chiffre à M. de Vaudreuil pour assurer le secret de Votre correspondance.  Si Votre Excellence peut de tems en tems me faire passer les mêmes raports j’en serai très reconnoissant.
                     Le service des hommes que Vous chargerés de Vous procurer des intelligences touchant ce qui se passera dans Newyorck exigera des depenses extraordiniaires.  Je Vous prie de vouloir bien charger quelqu’un de m’en faire parvenir l’état et de m’indiquer à qui je dois en faire le remboursement.  Ces depenses etant uniquement pour le service de notre flotte doivent être au compte du departement de la marine et je viens de prendre les mesures nécéssaires pour que les fonds en soyent faits exactement.
                     Suivant nos derniers nouvelles de France, le Duc de Lauzun et plusieurs autres Officiers qui avoient mis à la voile, ont été obligés après avoir reçu un coup de vent de rentrer dans un de nos ports.  On croit qu’ils ont pû remettre à la voile vers la fin de Juin.  Je suis avec un respectueux attachement Monsieur De Votre Excellence Le très humble et très obéissant Serviteur
                     
                        le che. de la luzerne
                     
                  
                  Translation
                     Sir,Philada 5 Aug 82This Letter will be handed you by M. de Choisy who will inform you particularly of the motives of his journey to the northward.
                     I address myself with freedom to your Excellency, for a service that no one has it more in their power to render than your self—and which is of the greatest importance to the naval army commanded by M. de Vaudreuil.  It is not to be doubted but a large naval force will arrive at New York—either from the West Indies or from Europe.  It is essential that our naval Commander should have the most exact & most frequent intelligence in this respect—  Of the number of Vessells—their Names—their destination—the time of their arrival of their departure—the number of troops they Embark—or Artillery—in fact not a single movement can be known with too much precision—and I must request you Sir will take the necessary measures to give M. de Vaudreuil regular information on all the points—It could be wished that you would station regular Expresses to facilitate the communication between you and him.
                     I ought to be well convinced of your goodness to take so much liberty with you but the object is of so much importance to the common cause that I have no doubt of your excusing me.
                     If the communication between you and M. de Vaudreuil is regular and sure you might I should think correspond without Cypher—if not I must beg you to furnish Mr de Vaudreuil with a Cypher to make the matter more secure—and if your Excellency will from time to time give me the same informations I shall be exceedingly obliged.
                     The procuring the necessary intelligence must be attended with extraordinary Expence I must beg that your Excellency will charge some one to acquaint me of the sums necessary for the purpose and to whom I shall pay it—These Expences being wholly for the Service of our fleet must be charged to the department of the Marine & I have taken the necessary measures that they may be exactly paid.
                     From our last accounts from France the Duke of Lauzun and many other Officers who had sailed were obliged to put back having met with a storm—It is supposed they may have sailed again towards the last of June.  I am &c.
                     
                        le cher de la luzerne
                     
                  
               